Citation Nr: 1438569	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-02 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a lumbosacral spine disability.

2.  Entitlement to service connection for a lumbosacral spine disability.

3.  Entitlement to service connection for chronic fatigue syndrome. 

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board reviewed the contents of the Veteran's electronic ("Virtual VA ") and VBMS files, as well as the evidence in his physical claims file. In July 2012, the Veteran testified at a Travel Board hearing.  Subsequent to the last adjudication of the issues on appeal, additional evidence pertinent to the claim was added to the Virtual VA file.  In August 2014, the Board obtained a waiver of RO's initial consideration of this additional evidence by the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for a lumbosacral spine disability is addressed in the REMAND portion of the decision below and and REMANDED to the AOJ.

(The issue of whether clear and unmistakable error is present in an May 2, 2008, Board decision which denied service connection for a lumbosacral spine disorder, to include degenerative disc disease, spondylolisthesis and spondylolysis is the subject of a separate Board action.)

FINDINGS OF FACT

1.  A claim for service connection for a lumbosacral spine disorder was denied by a May 2008 Board decision that was not appealed.  

2.  Evidence received subsequent to the May 2008 Board decision relates to an unestablished fact necessary to substantiate the claim.

3.  The competent medical evidence shows that the Veteran is not currently diagnosed with chronic fatigue syndrome.

4.  There is competent evidence of a current fibromyalgia diagnosis and evidence of symptoms consistent with fibromyalgia in service. 

5.  Service treatment records are replete with elevated blood pressure readings and the Veteran was diagnosed with hypertension within one year of service.


CONCLUSIONS OF LAW

1.  The May 2008 Board decision which denied a claim for service connection for a lumbosacral spine disorder is final.  38 U.S.C.A. §§ 5103, 5103A, 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran does not have chronic fatigue syndrome that was incurred in or aggravated by active service.   38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  Resolving doubt in the Veteran's favor, service connection for fibromyalgia is warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  Service connection for hypertension is warranted. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2009, October 2009, and November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in January 2011. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Board notes that the Veteran identified private treatment records from Dr. Linger for chronic fatigue syndrome.  Unfortunately, VA was unable to secure these records.  The Veteran was notified that a request for the records was made in 2009 but that VA had not received a response, that they were making a second attempt to obtain these records, and that the Veteran should contact Dr. Linger's office and request that the records be sent to VA as soon as possible or obtain the records himself and send them directly to VA.  The Veteran was advised that it was his responsibility to make sure that VA received all requested records that were not in the possession of a Federal department or agency.  38 U.S.C.A. § 5103A (b)(2); 38 C.F.R. § 3.159(e)(1).  As such, there is no evidence that additional records have yet to be requested or that additional examinations are in order.

Moreover, during the July 2012 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

New and Material Evidence

In a May 2008 Board decision, service connection for a lumbosacral spine disorder was denied on the basis that although the Veteran had in-service lumbar spine complaints and diagnoses as well as current chronic lumbosacral spine disorders,  there was no evidence of lumbar spine arthritis within a year of separation from service, no evidence of a disorder of the lumbosacral spine until many years after service, and no competent evidence of a nexus between active duty service and the chronic lumbar spine disorders.  The Veteran did not appeal this decision.  See 38 U.S.C.A. §§ 5103, 5103A, 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).  Thus, May 2008 Board decision is final.  

The Veteran's application to reopen his claim of service connection for a back disability was received in November 2008.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly received evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the May 2008 Board decision, evidence received includes a statement from the Veteran's sister, medical assistant, stating that the doctor she worked for treated the Veteran for  lumbosacral spine pain during the time period of February 1986 through March 1987.  The patient was given low back massage, osteopathic manipulation and Percodan tablets for pain as needed. The Board finds that such relates to an unestablished fact necessary to substantiate the claim.  

Accordingly, the Board finds that the evidence received subsequent to May 2008 Board decision is new and material and serves to reopen the claim.  To this extent only, the appeal is granted.  

Service Connection

The service treatment records and post-service private and VA medical records are absent any diagnosis of chronic fatigue syndrome.  Thus, the medical evidence fails to show that the Veteran currently suffers from chronic fatigue syndrome.  In the absence of competent medical evidence that such a disability exists and it was caused by or aggravated by the Veteran's military service, the criteria for establishing service connection for chronic fatigue syndrome have not been established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

The service treatment records are also replete with elevated blood pressure readings.  In addition, the record indicates that during the year following service, the Veteran had a diagnosis of hypertension.  Accordingly, the Board finds that service connection is warranted for hypertension.  

Service treatment records indicate that the Veteran had tenderness at sacroiliac joints and tenderness over ribs.  In 1992, Dr. Howard, the Veteran's treating physician, noted that he thought that he had fibromyalgia syndrome and that his back pain and other widespread aches and pain were part of the syndrome.  In September 2009, Dr. Howard noted that the Veteran's back had widespread tender points typical for the diagnosis of fibromyalgia and that shoulders and elbows were tender.  Assessment included fibromyalgia.

The Board notes that there is competent evidence of a fibromyalgia diagnosis, evidence of symptoms consistent with fibromyalgia in service, and an indication that the in-service symptoms may be associated with current diagnosis.  As there is competent evidence of a current fibromyalgia diagnosis and evidence of symptoms consistent with fibromyalgia in service, resolving reason doubt in the Veteran's favor, the Board finds that service connection is warranted for fibromyalgia. 


ORDER

New and material evidence having been submitted, the claim for entitlement service connection for a lumbosacral spine disability is reopened.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for fibromyalgia is granted.

Entitlement to service connection for hypertension is granted.
REMAND

Service treatment records are replete with complaints of back pain.  In addition, as noted above, the Veteran's sister has provided a medical statement that the Veteran received treatment for his lumbosacral spine pain from February 1986 to March 1987.  Further, the record includes subsequent complaints, findings, and diagnoses related to back pain since an automobile accident in 1988.    

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, a medical opinion in conjunction with the review of the entire record is warranted to indicate whether or not the Veteran's lumbosacral spine disorder is in any way related to the symptoms during his active duty service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The claims should be sent an appropriate physician(s) to determine the etiology of any current chronic lumbar spine disorders.  

The physician is asked to review the claims file and provide an opinion as to whether it is at least as likely as not that the Veteran's lumbosacral spine disorder is in any way related to the symptoms documented during the Veteran's active duty service.  

The physician is also asked to determine whether it is at least as likely as not that the Veteran's lumbar spine complaints are a continuation of the same symptoms noted during service; and if so, whether it is at least as likely as not that such continuation of post-service lumbar spine symptoms are in any way related to the current lumbar spine arthritis diagnoses.

All pertinent symptomatology and findings should be reported in detail.  The physician should provide a complete explanation based on the facts of the case for any opinion provided.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


